PER CURIAM
Jeffery Lottie ("Movant") appeals from the motion court's judgment denying his Rule 29.15 motion for post-conviction relief, without an evidentiary hearing. Movant was convicted of three counts of second-degree assault, unlawful possession of a firearm, attempted first-degree robbery, five counts of armed criminal action, and one count of second-degree murder. Movant was sentenced to seven years' imprisonment for each count of second-degree assault, seven years' imprisonment for one count of armed criminal action and one count of unlawful possession of a firearm, 15 years' imprisonment for attempted first-degree robbery, 25 years' imprisonment for each of the four remaining counts of armed criminal action, and life imprisonment for second-degree murder, for a total sentence of life plus 25 years. This Court affirmed Movant's convictions and sentences in State v. Lottie, 416 S.W.3d 345 (Mo. App. E.D. 2013). We affirm the motion court's judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).